..,,·   ~   -,: . -iii
             AO 245B (Rev. 02/08/2019) Judgment in ·a Criminal Petty Case (Modified)                                                                Page 1 ofl   ·~
                                                  UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                   v.                                     (For Offenses. Committed. On or After November 1, 1987)


                                          Joel Rizo-Rizo                                  Case Number: 3:19-mj-22189

                                                                                          Emerson Wheat r--:=:-::-'.::--:-------.
                                                                                          Defendant 's Attorney


              REGISTRATION NO. 35005308
                                                                                                                                MAY 8 1 2019
              THE DEFENDANT:
               ISi pleaded guilty t6 count( s) 1 of Complaint
                                                            --:--~~~~--,--~~~~~---,-~~~t§!~~ti--!;1-ill'fl'tte'f-'01'-e,\tli'OJ~IA
                D was found guilty to count(s)                                                                          D~PUTY
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                   Nature of Offense                                                            Count Number(s)
              8:1325                           ·ILLEGAL ENTRY (Misdemeanor)                                                  1

                D The defendant has. been found not guilty on count( s)                ~~~~~~~~~~~~~~~~~~~




                D Count( s)     -~~~~~~~~~~~~~~~~-
                                                                                           dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                             D TIMESERVED                              ~ ___l_.J--_ _ _ days.
                ISi Assessment: $10 WAIVED ISi Fine: WAIVED
                ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                tJie defendant's possession at the time of arrest upon their deportation or removal.. ,-: C ~ 1 CA
               >Cs! Court recommends defendant be deported/removed with relative, :fO.'.> (2. I 1-0 -      echarged in case 12°
                 \C\M1d-'J-\l)l-                        .                ·
                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Friday, May 31, 2019
                                                                                        Date of Imposition of Sentence


              Received . .
                            DUSM
                                /~                                                      Micfiae{]. Seng
                                                                                        HONORABLE MICHAEL J. SENG
                                                                                        UNITED STATES MAGISTRATE JUDGE



               Clerk's Office Copy                                                                                                     3:19-mj-22189
